Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered May 18, 1992, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred by denying his request to charge the jury with regard to the affirmative defense of renunciation. We disagree. Viewing the evidence adduced at trial in the light most favorable to the defendant (see, People v Taylor, 80 NY2d 1, 12), we find that *688no reasonable view of the evidence supports the conclusion that the defendant voluntarily and completely withdrew from participating in the crime prior to its commission and that he made a substantial effort to prevent it (see, Penal Law § 40.10 [1]; People v Ozarowski, 38 NY2d 481, 492; People v Graham,, 120 AD2d 611, 612). Thus, the trial court properly denied the defendant’s request. Rosenblatt, J. P., Altman, Friedmann and Florio, JJ., concur.